           Case 5:20-cv-01223-LCB Document 1 Filed 08/21/20 Page 1 of 11                 FILED
                                                                                2020 Aug-21 AM 09:52
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT FOR
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

HAROLD HANN,                     )
                                 )
   Plaintiff(s),                 )
                                 )
v.                               ) CIVIL ACTION NO.:
                                 )
GOLDEN CORRAL                    )
CORPORATION, et al.              )
                                 )
   Defendant(s).                 )
_________________________________________________________________

                      NOTICE OF REMOVAL
__________________________________________________________________

      Defendant, Golden Corral Corporation, (“Golden Corral” or “Defendant”),

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby removes this action, filed

by Plaintiff Harold Hann the Circuit Court of Cullman County, Alabama, to the

United States District Court for the Northern District of Alabama, Northeastern

Division. In support of this Notice of Removal Golden Corral shows the following:

                       A. PROCEDURAL BACKGROUND

      1.       This case was commenced by Plaintiff on July 17, 2020, in the Circuit

Court of Cullman County, Alabama, Case No. 25-CV-2020-900195.00.                The

documents attached as Exhibit "A" constitute all of the process and pleadings served

and filed in this action to date, pursuant to 28 U.S.C. § 1446(a).
           Case 5:20-cv-01223-LCB Document 1 Filed 08/21/20 Page 2 of 11




      2.       Service of process was issued to Defendant via certified mail on July

17, 2020, and Golden Corral was served with a copy of the Summons and Complaint

on or about July 22, 2020. [Exhibit “A”, Doc 6].

      3.       This Notice of Removal is filed in the United States District Court for

the Northern District of Alabama, Northeastern Division, within the district and

division embracing the place where the state court case was filed as required by 28

U.S.C. §§ 1332 and 1441(a).

      4.       This Notice of Removal is filed within the period of time required by

28 U.S.C. § 1446(b).

      5.       Promptly after the filing of this Notice, Defendant is filing a copy with

the Clerk of the Circuit Court of Cullman County, Alabama as required by 28 U.S.C.

§ 1446(d).

                        B. DIVERSITY OF THE PARTIES

      6.       Plaintiff was and is a citizen of the State of Alabama [Exhibit “A”, Doc.

2, ¶ 1; Doc. 8 ¶ 1].

      7.       Defendant was at the time of the alleged incident and at the

commencement of this action and is now a corporation that was formed under the

laws of the State of North Carolina and has its principal place of business is the State

of North Carolina. Therefore, Defendant was and is a citizen of the State of North

Carolina.
           Case 5:20-cv-01223-LCB Document 1 Filed 08/21/20 Page 3 of 11




      8.       The parties identified above constitute all of the non-fictitious parties

to this action, and there is complete diversity of citizenship between them, thereby

satisfying the citizenship requirements of 28 U.S.C. § 1332.

      9.       Citizenship of the fictitious defendants should be ignored for the

purposes of removal. 28 U.S.C. § 1441(a).

                        C. AMOUNT IN CONTROVERSY

      10.      In order to be removable, there must be at least $75,000.00 in

controversy, exclusive of interest and costs. 28 U.S.C. § 1332(a).

      11.      Plaintiff’s Complaint alleges claims of negligence and wantonness

against Defendant and demands compensatory (“personal injuries, pain and

suffering and other damages”) and punitive damages in an amount to be determined

by a jury. [Ex. A, Doc. 2].

      12.      Based upon the precedent of Bush v. Winn Dixie, LLC, 132 F. Supp. 3d

1317 (N.D. Ala. 2015), Plaintiff’s Complaint setting forth claims of negligence and

wantonness and damages referenced above establishes the requisite amount in

controversy. Id. at 1318. See also Smith v. State Farm & Casualty Co., 868 F. Supp.

2d 1333, 1334 (N.D. Ala. 2012) (holding that “plaintiffs . . . who want to pursue

claims against diverse parties in a state court seeking unspecified damages of various

kinds, such as punitive damages and emotional distress, must in their complaint

formally and expressly disclaim any entitlement to more than $74,999.99, and
        Case 5:20-cv-01223-LCB Document 1 Filed 08/21/20 Page 4 of 11




categorically state that plaintiff will not accept more. Otherwise, a plaintiff will find

herself in federal court, which is now saddled by Congress with a new and heavy

burden”); Green v. Wal-Mart Stores East, L.P., No. 2:14-cv-1684-WMA, 2014 WL

6792043 (N.D. Ala. Dec. 2, 2014) (holding that “[i]n her complaint, [plaintiff] . . .

alleges both that the defendant’s negligence caused her to suffer mental anguish and

that its wantonness entitled her to punitive damages. Plaintiff conspicuously makes

no formal or express disclaimer to damages in excess of $74,999.00. Therefore,

under up-to-date Eleventh Circuit jurisprudence it is apparent that the amount in

controversy in this case exceeds the sum of $75,000”).

      13.    In Bush, this Court granted Plaintiff’s Motion to Remand, holding that

the defendant failed to timely file its Removal Notice within thirty (30) days of

receipt of Plaintiff’s Summons and Complaint. Bush, 132 F. Supp. 3d 1321-22.

Despite the fact the Bush Complaint contained no ad damnum clause and did not

specify the alleged body parts that were purportedly injured as a result of the

incident, the Court noted that “the [Eleventh Circuit] … has finally acknowledged

the self-evident, namely, that a plaintiff like Bush, who claims to have sustained a

very substantial personal injury at the hands of a defendant and who charges that

defendant with wantonness and who seeks to recover for pain, suffering, and mental

anguish, and seeks punitive damages, is realistically hoping to recover more than

$75,000.” Id. at 1318. The Court went on to state that “[t]his new opening of the
        Case 5:20-cv-01223-LCB Document 1 Filed 08/21/20 Page 5 of 11




federal courts of Alabama to non-resident defendants has taken away the artificial

and unfair obstacle to removal erected by Alabama plaintiffs, namely, the expedient

of leaving out an ad damnum clause.” Id. at 1318-19. “This Court has since 2010

reversed course and held that a plaintiff … who wants to stay in her chosen forum

must formally acknowledge a $74,999.99 limitation on any recovery.” Id. at 1319.

      14.    Plaintiff’s Complaint in the case at bar does not expressly disclaim

entitlement to more than $74,999.99, nor does Plaintiff’s Complaint categorically

state that he will not accept more. In short, Plaintiff’s Complaint does not formally

acknowledge a $74,999.99 limitation on any recovery.

      15.    Roe v. Michelin N. Am., Inc., 613 F.3d 1058 (11th Cir. 2010), is a

decision addressing the removal of cases based solely on the face of the Complaint.

The Roe opinion noted that the decision in Lowery v. Alabama Power Co., 483 F.3d

1184 (11th Cir. 2007), dealt only with cases removed based on the defendant’s receipt

of an amended pleading or “other paper” which indicated for the first time that the

case was removable. It noted that any of the Lowery court’s commentary as to cases

removed under U.S. § 1446(b)(1) was dicta as opposed to binding precedent. Roe,

613 F.3d at 1061, n.3 (citing Pretka v. Kolter City Plaza, II, Inc., 608 F.3d 744, 747

(11th Cir. 2010)). In Roe, the Court noted that “It may be ‘facially apparent’ from the

pleading itself that the amount in controversy exceeds the jurisdictional minimum,

even when the ‘the Complaint does not a claim a specific amount of damages’” Id.
        Case 5:20-cv-01223-LCB Document 1 Filed 08/21/20 Page 6 of 11




at 1061 (quoting Pretka, 608 F.3d at 754; (quoting Miriam Williams v. Best Buy Co.,

Inc., 269 F.3d 1316, 1319 (11th Cir. 2001)). The Court also noted it made little sense

to rely solely upon the Complaint’s statement concerning damages as doing so would

allow skilled plaintiffs’ attorneys to effectively “make federal jurisdiction.” Id. at

1064 (quoting Pretka, 608 F.3d at 766).         Instead, district judges should use

“reasonable deductions, reasonable inferences, or other reasonable extrapolations”

in making an independent assessment of the amount of the claim damages based on

the pleadings. Id.at 1061-2 (quoting Pretka, 608 F.3d at 754).

      16.    Following Roe, district judges in the Northern District of Alabama have

held that the amount in controversy threshold is met or a Complaint seeks

“unspecified damages of various kinds, such as punitive damages and emotional

distress” and does not disclaim recovery of $75,000.00 or above. Smith v. State Farm

Fire & Cas. Co.¸ 868 F. Supp. 2d. 1333, 1335 (N.D. Ala. 2012); See also Hogan v.

Mason, 2017 U.S. Dist. LEXIS 55055 (N.D. Ala. April 11, 2017); Bush v. Winn

Dixie Montgomery, LLC, 132 F. Supp. 1317 (N.D. Ala. 2015); Seckel v. Travelers

Home & Marine Ins. Co.¸ 2013 U.S. Dist. LEXIS 11582 (N.D. Ala. Jan. 29, 2013).
         Case 5:20-cv-01223-LCB Document 1 Filed 08/21/20 Page 7 of 11




       17.     In addition, Plaintiff’s counsel made a prelitigation written settlement

demand of $220,000.00, on October 3, 2019. [A true and correct copy of this

correspondence is attached hereto as Exhibit “B”].1

       18.     This removal is also governed by 28 U.S.C. § 1446. In this removal

context, federal law requires “an amended pleading, motion, order or other paper” if

jurisdiction is not established by the initial pleadings.2 28 U.S.C. § 1446(b). In

Lowery v. Alabama Power Co., the Eleventh Circuit Court of Appeals held that the

document which indicates federal jurisdiction – “be it the initial Complaint or a later

received paper – and determines whether that document in the Notice of Removal

unambiguously establish federal jurisdiction.” 483 F. 3d 1184, 1211 (11th Cir. 2007).

In particular, the jurisdictional amount may be ascertained from a settlement demand

letter, which falls within the “other paper” category of § 1446(b). Addo v. Globe Life

& Accident Ins. Co., 230 F.3d 759 (5th Cir. 2000), cited by Lowery, 483 F.3d at 1213,

n. 62. See also Golden Apple Management Co., Inc. v. GEAC Computers, Inc., 990

F.Supp. 1364 (M.D. Ala. 1998). Thus, the amount in controversy exceeds the



1 Plaintiff’s counsel enclosed Plaintiff’s medical bills and records which contain descriptions of
the injuries which are purportedly related to the subject incident. These injuries include facial
abrasions, bilateral knee abrasions, full thickness tears of the left supraspinatus tendon,
infraspinatus tendon, subscapularis tendon, biceps tendon and fraying of the labrum. A physician
has recommended surgical repair, although the notes reflect Plaintiff has not chosen to undergo
surgery. Counsel for Defendant will provide these bills and records under seal or for an in camera
inspection upon the Court’s request.
2 Should the Court conclude Plaintiff’s Complaint does not establish the $75,000.00 requisite

threshold for diversity jurisdiction.
        Case 5:20-cv-01223-LCB Document 1 Filed 08/21/20 Page 8 of 11




jurisdictional requirement and the removal is proper under 28 U.S.C. §§ 1332 and

1446. See Pretka v. Kolter City Plaza, III, Inc., 608 F.3d 744, 767 (11th Cir.

2010)(“Section 1446(b) is based on the recognized policy of the federal courts to

require, as far as possible, prompt action on the party of those seeking a removal so

as to avoid the evils of the delay necessarily attendant upon the change of

form.”)(citation omitted).

      19.    It is well settled that in determining the amount controversy for removal

purposes, the Court may compensatory damages, exemplary or punitive damages

and other damages sought. See, e.g. Porter v. MetroPCS Commc’ns, Inc., 2014

WL5933661, at *3 (11th Cir. November 14, 2014). See also, McDaniel v. Fifth Third

Bank, 568 Fed. App’x 729 (11th Cir. 2014)(holding that the Court should consider

punitive damages as part of the jurisdictional amount when accessing the amount in

controversy threshold). In addition, under Controlling Supreme Court law, “A

defendant’s notice of removal need include only of plausible allegations at the

amount in controversy exceeds the jurisdictional threshold.” Dart, 135 S.Ct. at 554.

      20.    Plaintiff apparently seeks exemplary or punitive damages. (Exhibit A,

Doc. 2). Courts should consider punitive damages when determining the

jurisdictional amount in controversy. McDaniel, 568 Fed. App’x at 731. See also,

Rae v. Perry, 392 Fed. App’x, 753, 755 (11th Cir. 2010)(“[p]unitive damages must

be considered when determining the jurisdictional amount in controversy.”) In
        Case 5:20-cv-01223-LCB Document 1 Filed 08/21/20 Page 9 of 11




evaluating the amount in controversy for jurisdictional purposes, “Courts are free to

use their experience and commons sense to evaluate the reasonable range of

[punitive damage] awards.” Prince Hotel, S. A. v. Blake Marine Grp., 2012 WL

870157, at *8 (S.D. Ala. March 13, 2012)(citing Roe v. Michelin N. Am., Inc., 613

F.3d 1058, 1061-62 (11th Cir. 2010).

      21.    For analysis and consideration, Ala. Code § 6-11-21 provides that “no

award of punitive damages shall exceed three (3) times the compensatory damages

the party claiming punitive or $500,000.00, whichever is greater.”

      22.    In evaluating the amount in controversy for jurisdictional purposes, a

punitive damage award of “slightly more than double the compensatory damages”

has been described as “uncontroversial.” Blackwell v. Great Am. Fin. Res., Inc., 620

F. Supp. 2d 1289, 1291 (N.D. Ala. 2009). Because the amount of the alleged special

damages at issue is just over $22,000.00 in past medical bills, plus additional

compensatory damages of past and future pain and suffering, and future possible

surgical costs and expenses, it would be “uncontroversial” for a factfinder to award

punitive damages in an amount “double the compensatory damages.” This combined

with Plaintiff’s demand letter establishes that the “amount in controversy” is

$220,000.00, well in excess of the jurisdictional threshold amount.

      23.    Based upon the above, the amount in controversy exceeds the

jurisdictional requirement and removal is proper under 28 U.S.C. §§ 1332 and 1446.
        Case 5:20-cv-01223-LCB Document 1 Filed 08/21/20 Page 10 of 11




                                 D. TIMELINESS

      24.    The Removal was filed within thirty (30) days from when Defendant

was served with the Summons and Complaint and is therefore timely. 28 U.S.C.

§ 1446(b).

                                E. CONCLUSION

      25.    Defendant satisfied all procedural requirements with respect to timing,

diversity of citizenship and amount in controversy and removal is proper. 28 U.S.C.

§§ 1332, 1441, and 1446.

      WHEREFORE, PREMISES CONSIDERED, Defendant prays the filing of

this Notice of Removal, the filing of written notice to Plaintiff, and the filing of a

copy of this Notice of Removal with the Clerk of the Circuit Court of Cullman

County, Alabama, shall justify removal of said suit to this Honorable Court.

      Respectfully submitted this the 21st day of August, 2020.




                                       /s/ Glenn E. Ireland
                                       GLENN E. IRELAND (ASB-4158-e51g)
                                       Attorney for Defendant,
                                       Golden Corral Corporation
       Case 5:20-cv-01223-LCB Document 1 Filed 08/21/20 Page 11 of 11




OF COUNSEL:

CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
Email: cireland@carrallison.com



                         CERTIFICATE OF SERVICE

      I hereby certify that on the 21st day of August, 2020, I have served a copy of
the above and foregoing on counsel for all parties by:

          Facsimile transmission;
          Hand Delivery;
          Placing a copy of same in the United States Mail, properly
          addressed and first-class postage prepaid to; and/or
       XX Using the Alafile or CM/ECF system which will send
          notifications of such to the following:

Carson S. Hale, Esq.
Slocumb Law Firm, LLC
145 E. Magnolia Ave
Suite 201
Auburn, Alabama 36830
chale@slocumblaw.com

                                      /s/ Glenn E. Ireland
                                      OF COUNSEL
